— Judgment unanimously affirmed. Memorandum: Defendant contends that the jury verdict was not supported by legally sufficient evidence because the prosecutor failed to have eyewitnesses to the crime make an in-court identification of defendant. There is no merit to that contention. Identification was not at issue during the trial. Defendant admitted that he was present at the scene, that he possessed a knife, and that he stabbed one of the victims during a struggle. Moreover, the eyewitnesses were friends of the defendant.
Defendant’s assertion that his sentence is harsh and exces*993sive also lacks merit. (Appeal from Judgment of Cayuga County Court, Corning, J. — Assault, 1st Degree.) Present— Denman, P. J., Callahan, Balio, Lawton and Davis, JJ.